Title: To George Washington from Hodijah Baylies, 1 March 1783
From: Baylies, Hodijah
To: Washington, George


                        
                            Sir,
                            Taunton March 1st 1783.
                        
                        I was not till yesterday honoured with your Excellency’s Favour of the 8th of January. The amazing Length of
                            Time it has taken to reach me, can only be accounted for upon the Blunders of the Post-Master: who, probably, as he has
                            heretofore done with others, gave it a circuitous Route to Boston, via Philadelphia.
                        Your Letter relieved me from a painful Anxiety, founded on an Apprehension that mine had miscarried, and
                            that, in Consequence, my Conduct might be ascribed to other than the true Motives.
                        When I begged an Extension of your Indulgence, the Idea did not enter my Mind, that your Excellency could be
                            properly attended by two Gentlemen only, with any Convenience to yourself or to them; or that, by consenting to my
                            Request, the Number would be reduced to two. Upon the Departure of Colo. Tilghman, who, it was said, intended entirely to
                            quit Service, I suppd an Addition would have been made to your Family and lest, from a delicate Attention to me, you
                            should hesitate to augment it so far as might be requisite, I requested, in the last Paragraph of my Letter, not to be
                            considered as an Impediment, choosing rather, though reluctantly, to forego my Place as an Aide than be the most remote
                            Cause of the least inconvenience to your Excellency.
                        My Application for Indulgence did not originate in a mere idle Desire of withdrawing myself from Duty. My
                            Situation in Life has rendered my Absence indispensable. And some Events have taken Place, since I wrote to your
                            Excellency, which will tend to prolong it even beyond the Period then suggested. Thus circumstanced, I am obliged again to
                            recur to your Goodness. Since my Absence cannot, with propriety, be granted while I have the Honour to belong to your
                            Family, I must solicit your Excellency to permit me to leave it, and to consent to my remaining here upon the principle
                            those Officers (viz. Colo. Hamilton, Majr Clarkson) were absent the last Campaign, who, with me, were retained in Service
                            by an Exception in that Resolution of Congress, which put certain Officers unattached to Corps upon the
                            Half-Pay Establishment. I ask this with the more Confidence, as there is the highest probability that those Gentlemen, who
                            were then held in Service, will very soon be permitted to retire with the same Emoluments. A Report to this Effect the
                            Secretary at War, when he was last at Boston, assured me, he should make to Congress, as soon as he returned to
                            Philadelphia; and that he had not a Doubt but it would pass into an Act. Of this I could wish to avail myself.
                        Whatever may be my Destination, I shall ever retain a grateful Sense of the many Obligations conferred upon
                            me by your Excellency. And have the Honour to be, With perfect Respect & Esteem, Your Excellency’s Most Obedient
                            Servant
                        
                            H. Baylies
                        
                    